Citation Nr: 1228007	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  03-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, but excluding posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's July 2001 claim for entitlement to service connection for major depressive disorder and PTSD.  The Veteran disagreed and perfected an appeal.  In an October 2008 decision, the Board granted the Veteran's claim for service connection for PTSD and remanded the claim for major depressive disorder to the agency of original jurisdiction (AOJ) for further development.  The Board also remanded the claim for major depressive disorder in September 2010 for further development.

The Veteran's appeal was initially treated as two separate issues for service connection for two distinct psychiatric disorders.  The Board has granted service connection for PTSD; thus it is no longer on appeal.  The remaining issue was limited to major depressive disorder.  The record, however, now includes medical evidence showing that the Veteran has been diagnosed with other psychiatric disorders during the pendency of his claim.  For example, the Veteran was diagnosed with schizophrenia in June 2009 by VA mental health care providers.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how claims for posttraumatic stress syndrome and other acquired psychiatric disorders should be analyzed.  The Court in Clemons emphasized that although a Veteran may claim only service connection for PTSD, or any other specific mental health disability, the claim cannot be limited only to that diagnosis, but rather must be considered a claim for any psychiatric disorder that may be reasonably encompassed by the medical evidence of record.  Id.  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for a specific acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran contemplated by the symptoms experienced.  Thus, the Board has restated the issue to include any acquired psychiatric disorder excluding PTSD, for which the Veteran is already service connected.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD; he is already service connected for PTSD.  In the October 2008 remand, the Board directed VA to provide the Veteran with an examination that included an opinion as to whether it is at least as likely as not that any diagnosed depression is related to service or is related to service-connected PTSD.  The Veteran has never been examined in a VA compensation and pension medical examination.

The record shows that the Veteran was sent multiple notifications from the Appeals Management Center (AMC) of an upcoming psychiatric examination and he was told in letters of the consequences for not appearing for the examination.  See38 C.F.R. § 3.655 (2011).  The notifications were apparently mailed to the last known address of the Veteran.  No arrangements have been made since for an examination; however, recent returned mail indicates that the Veteran in fact may not have been properly notified of the examinations.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In order to establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

Included in the record is an October 2003 note from W.R., M.D., a private psychiatrist who has treated the Veteran since at least July 2002.  In the note, Dr. W.R. stated that "[the Veteran's] major depression is directly related to his military service," and that the Veteran "has a very severe case of combat related Post Traumatic Stress Disorder with resultant Major Depression with Psychosis."  The opinions expressed are not substantiated by any rationale or explanation.  Moreover, Dr. W.R.'s statements seem to say two separate things: first, that the major depression is related to service; and second, that the major depression is an element of PTSD.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, the medical conclusion that the examiner reaches, and is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further complicating the issue on appeal is the fact that the Veteran has subsequently been diagnosed with psychiatric disorders other than depression.

In sum, the issue on appeal involves multiple psychiatric diagnoses that may represent subjective differences of opinions of different examiners, rather than multiple conditions, or it may involve diagnoses of separate conditions that are manifested by the same or similar symptoms.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  For that reason, the medical evidence of record is not sufficient for adjudication of the Veteran's claim.

The Board remands the claim for provision of an examination of the Veteran that will include clear diagnoses of acquired psychiatric disorders currently manifested by the Veteran and an opinion whether it is at least as likely as not that any manifested psychiatric disorder was incurred in or aggravated during the Veteran's active military service and/or was caused or aggravated by the Veteran's service-connected PTSD.  A remand for another attempt to schedule him for an examination is also important in light of the fact that prior notice for an examination may not have been sent to the correct address.

Given the recent difficulty of location the Veteran, an examination may not take place.  If so, the Veteran's claims folder should be forwarded to an appropriate VA mental health care provider who should review the folder and provide an opinion regarding what diagnosed psychiatric disorders are manifested by the Veteran and whether it is at least as likely as not that any were incurred in or aggravated during the Veteran's active military service and/or were caused or aggravated by the Veteran's service-connected PTSD.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Houston, Texas, and its associated VA outpatient clinic (VAOPC) in Lufkin, Texas.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's more recent treatment records (since April 2010) from the Houston VAMC and the Lufkin VAOPC, and associate the records with the claims folder.

2.  Take the necessary steps to obtain the Veteran's current mailing address.

3.  Inform the Veteran that he can identify private mental health care providers who may have treated his mental health disorders and who have prepared treatment records that may substantiate his claim.  Take reasonable steps to obtain any such records and include them in the Veteran's VA claims folder.

4.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA mental health care provider who should review the Veteran's VA claims folder prior to examining the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)

The examiner should provide a diagnosis for any acquired psychiatric disorder currently manifested by the Veteran.

The examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any currently manifested and diagnosed psychiatric disorder (other than PTSD) was incurred during or aggravated during the Veteran's active military service.  

The examiner should also provide an opinion whether it is at least as likely as not that any currently manifested and diagnosed psychiatric disorder was caused or aggravated by (i.e., chronically made worse by) the Veteran's service-connected PTSD disability.

The examiner should explain any opinion rendered and should support the opinion by discussing the medical evidence of record.

5.  If the Veteran fails to appear for the scheduled examination or cannot be located, an appropriate VA mental health care provider should review the record and, to the extent practicable, provide an opinion regarding what acquired psychiatric disorders are currently manifested by the Veteran.  

The reviewer should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any currently manifested and diagnosed psychiatric disorder (other than PTSD) was incurred during or aggravated during the Veteran's active military service.

The reviewer should also provide an opinion whether it is at least as likely as not that any currently manifested and diagnosed psychiatric disorder was caused or aggravated by (i.e., chronically made worse by) the Veteran's service-connected PTSD disability.

The reviewer should explain any opinion rendered and should support the opinion by discussing the medical evidence of record.

6.  After the requested examination or review has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner or reviewer for corrective action.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


